ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-01-20_ORD_01_NA_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)


        ORDONNANCE DU 20 JANVIER 2021




                 2021
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)


           ORDER OF 20 JANUARY 2021

                          Mode officiel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
     (Ukraine c. Fédération de Russie), ordonnance du 20 janvier 2021,
                           C.I.J. Recueil 2021, p. 3




                               Official citation :
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
        (Ukraine v. Russian Federation), Order of 20 January 2021,
                          I.C.J. Reports 2021, p. 3




                                                                 1213
                                                 No de vente
ISSN 0074-4441                                   Sales number:
ISBN 978-92-1-003874-4

                 © 2022 CIJ/ICJ, Nations Unies/United Nations
                     Tous droits réservés/All rights reserved

                      Imprimé en France/Printed in France

                                20 JANVIER 2021

                                 ORDONNANCE




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION

   (UKRAINE v. RUSSIAN FEDERATION)




                               20 JANUARY 2021

                                     ORDER

               3




                              COUR INTERNATIONALE DE JUSTICE


   2021
                                              ANNÉE 2021
 20 janvier
Rôle général                                 20 janvier 2021
  no 166

                APPLICATION DE LA CONVENTION
             INTERNATIONALE POUR LA RÉPRESSION
               DU FINANCEMENT DU TERRORISME
            ET DE LA CONVENTION INTERNATIONALE
           SUR L’ÉLIMINATION DE TOUTES LES FORMES
                  DE DISCRIMINATION RACIALE
                              (UKRAINE c. FÉDÉRATION DE RUSSIE)



                                            ORDONNANCE



               Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                           Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                           M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                           Crawford, Salam, Iwasawa, juges ; MM. Pocar, Skotnikov,
                           juges ad hoc ; M. Gautier, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu l’article 48 de son Statut et le paragraphe 3 de l’article 44 de son
               Règlement,
                 Vu l’ordonnance du 8 novembre 2019, par laquelle la Cour a fixé au
               8 décembre 2020 la date d’expiration du délai pour le dépôt du contre‑­
               mémoire de la Fédération de Russie, et l’ordonnance du 13 juillet 2020,
               par laquelle elle a, à la demande du défendeur, reporté cette date au 8 avril
               2021 ;

               4

4 	      application de la cirft et de la ciedr (ord. 20 I 21)

   Considérant que, par lettre du 22 décembre 2020, S. Exc. M. Dmitry
Lobach, agent de la Fédération de Russie, a demandé que le délai fixé
pour le dépôt du contre‑mémoire soit à nouveau prorogé de six mois, soit
jusqu’au 8 octobre 2021, en expliquant que les restrictions liées à la pan-
démie de COVID‑19 avaient continué de susciter des difficultés et donc
des retards dans la préparation de cette pièce ; et que, dès réception de
ladite lettre, le greffier en a transmis copie à l’agent de l’Ukraine, confor-
mément au paragraphe 3 de l’article 44 du Règlement ;
   Considérant que, par lettre du 6 janvier 2021, M. Yevhenii Yenin,
agent de l’Ukraine, a indiqué que son gouvernement s’opposait à la nou-
velle prorogation sollicitée par la Fédération de Russie pour le dépôt de
son contre‑mémoire, soulignant notamment que le défendeur n’avait pas
suffisamment justifié sa demande ; que l’agent a ajouté que, si elle obtenait
ce nouveau report, la Fédération de Russie bénéficierait de dix mois sup-
plémentaires par rapport au délai accordé à l’Ukraine pour déposer son
mémoire ; et qu’il a précisé que, si la Cour devait faire droit à la demande
de la Fédération de Russie, la nouvelle prorogation ainsi accordée devrait
être aussi courte que possible, de sorte à ne pas porter préjudice aux inté-
rêts de l’Ukraine ;
   Compte tenu des vues des Parties,
   Reporte au 8 juillet 2021 la date d’expiration du délai pour le dépôt du
contre‑mémoire de la Fédération de Russie ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt janvier deux mille vingt et un, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greffier,
                                           (Signé) Philippe Gautier.




5

